Citation Nr: 1224102	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder.

2.  Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 1963 and from August 1963 to March 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In February 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The issue of entitlement to a rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran does not have a bilateral leg disorder which began in service or has been shown to be causally or etiologically related to service or to a service-connected disorder. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2005, February 2006, June 2007 and September 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of his appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a bilateral leg disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran first claimed entitlement to service connection for a bilateral leg disorder in May 2005.  In an October 2005 rating decision the RO denied entitlement to service connection for that condition.  In January 2006 the Veteran again filed a claim asserting entitlement to service connection for a bilateral leg condition.  That claim was denied in a May 2006 rating decision.  

The Veteran filed a third claim asserting entitlement to service connection for a bilateral leg condition in May 2007.  That claim was denied in an October 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in December 2007.  The RO issued a Statement of the Case (SOC) in August 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Accordingly, the Veteran's claim is before the Board for appellate review.  

The relevant evidence of record includes service treatment records, private treatment records, records from the Social Security Administration, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  

The Veteran's service treatment records from April 1973 clearly indicate that he sustained an injury to his legs during service when a tank hatch was lowered or fell onto his legs immediately above his knees.  Radiographic imagery did not reveal any fracture or dislocation.  There was good range of motion on the left, but limited range of motion on the right.  The Veteran was diagnosed with a hyperextension injury of the right knee.  Subsequent service treatment records show follow-up treatment for that injury, with complaints of pain and locking.  Collateral ligament strain of the left leg was diagnosed in October 1982.    The Veteran reported knee problems on his December 1982 separation examination, but no diagnosis was made.  

In several statements submitted after he filed his claim the Veteran reported that his legs were crushed in service, that he injured his ligaments and tendons and that he had to wear a cast for several weeks after that injury.  

Post-service private treatment records from March 2006 and June 2006 indicate a history of a crush injury to the bilateral thighs, but do not reference any current diagnosis.  Records from May 2007 indicate that the Veteran's left leg was slightly shorter than his right, but that this was a congenital condition rather than an acquired disorder.  Additional private treatment records from that time indicate that the Veteran had a "long-standing history of problems with his... lower extremities," and that the Veteran related a "...time where a tank barrel had come down on his lower extremities, and he had been pinned."  The physician opined that it was likely that the Veteran's current complaints were related to his past injuries, but did not specify a diagnosis pertaining to the Veteran's lower extremities.  

VA treatment records starting in March 2009 reference similar reports of an in-service crush injury to his lower extremities.  No diagnosis pertaining to the Veteran's legs was ever provided.  

In July 2010 the Veteran was afforded a VA examination in support of his claim.  The Veteran reiterated his previous statements about having sustained a crush injury to his legs in service.  He reported pain in his hips and lower back.  The examiner noted that the Veteran was able to function without medication and was not receiving any medical treatment for his legs.  Physical examination revealed a normal gait without evidence of abnormal weight-bearing.  The Veteran's bilateral femur, tibia and fibula were within normal limits.  The knees did not display any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no locking pain, genu recurvatum, crepitus or ankylosis.  Range of motion was within normal limits bilaterally and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament testing was within normal limits.  The examiner stated that there were no acute findings on radiographic imagery, but that there was a sclerosis along the medial margin of the distal fibular metadiaphysis measuring 2.8 centimeters.  He stated that this most likely represented a sclerosed fibrous cortical defect rather than sequelae of an old injury.   The examiner concluded by stating that there was no diagnosis of a bilateral leg condition because there was no pathology to render such a diagnosis.  In September 2011 the RO obtained a medical opinion indicating that because there was no abnormality of the lower extremities on examination it was less likely than not that the Veteran had a bilateral leg condition associated with his military service.  

In March 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran again related his in-service injury to his legs, stating that the breach of a tank came across his legs and pinned him to the floor.  He stated that all his ligament and tendons were injured and that he was in a cast for six weeks.  He also reported injuring his foot in service.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a bilateral leg disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that the July 2010 VA examination report indicates that the Veteran does not have any bilateral leg condition.  The Board acknowledges that the Veteran injured his legs in service and that he currently reports experiencing pain in his legs.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including injuring himself in service and experiencing pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions, such as the existence of a specific disorder.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his legs.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have a current bilateral leg disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a bilateral leg disorder.  In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a bilateral leg disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral leg disorder is denied. 


REMAND

The Veteran has also claimed entitlement to service connection for a right hip disorder.  The Board finds that additional development is necessary with regard to this claim.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

In connection with his claim of entitlement to service connection for a right hip disorder the Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with right hip strain, noting objective evidence of tenderness on examination with limited range of motion and pain.  The report issued did not contain an opinion on the etiology of that disorder.

Accordingly, VA obtained a medical opinion on that issue in September 2011.  Unfortunately, the opinion provided is not adequate for VA rating purposes.  In this regard, the Board notes that the opining physician failed to acknowledge the existence of a current right hip disorder in providing her opinion.  Moreover, the examination report and supplemental opinion currently of record fail to provide an opinion as to whether the Veteran's right hip disorder may have been aggravated by any of his now service-connected back disorder.  

Accordingly, the extent to which the Veteran's right hip disorder may be related to service, or may have been cause or aggravated by a service-connected disorder, is still unclear.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO/AMC should schedule the Veteran for an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical Center in Spokane, Washington, and request all medical records pertaining to the Veteran from April 2010 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for a right hip disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to report on the precise nature of any and all right hip disorders demonstrated by the Veteran.

If a right hip disorder is diagnosed the examiner should then provide an opinion as to whether that condition at least at likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  In addition, the examiner must state whether it is at least as likely as not that any right hip disorder (if diagnosed) was caused or has been aggravated by the Veteran's service-connected back disorder. 

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  When all of the requested development has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


